Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 5/10/2022 include amendments to the claims. Claims 1-7, 9-17 are pending. Claims 1, 11-13 and 15 have been amended. Claims 8 and 18-24 have been cancelled.
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach a handle or handle mounting portion inclined to be thicker toward an outer side of the door in a radial direction: Bing et al. does not explicitly teach that the handle and/or handle mounting portion is inclined to be thicker toward an outer side of the door. Kim et al. teaches a laundry treatment apparatus (see abstract) and that the thickness of the door may be chosen to determine the strength of the door (see paragraph [0065]). Since Bing et al. and Kim et al. both teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness of the outer side of the door where the handle and/or handle mounting portion is disposed may be made to be thicker so as to increase the strength of the outer portion of the door. Song et al. teaches a laundry treatment apparatus (see abstract) and that the thickness of the handle may be chosen to determine the strength of the handle (see page 4 of the translation). Since both Bing et al. and Song et al. teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the handle may be outwardly or inwardly tapered based on the desired relative strength of the outer portion of the handle to that of the inner portion of the handle. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In response to applicant's argument that the references do not teach that the changes in the thickness facilitate a better hand grip of the handle, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) in view of Kim et al. (US20110050059).
Regarding claims 1-2, 4, 10, 14, Bing et al. teaches a laundry treating apparatus (see abstract) comprising: a main body having a laundry inlet port at a front surface thereof (see figure 1); a door 1 rotatably coupled to the front surface of the main body to open and close the laundry inlet port; a circular front glass (see flat front portion of door 1 which has flat front and rear portions, reads on claims 2 and 14) at a front surface of the door 1; a handle (see inwards protrusion on upper portion of inner frame 11, 12) that has a constant thickness installed at an upper portion of the rear surface of the door 1 (reads on claim 10) and inclined toward a rear of the door 1 (reads on claim 4), so as to face in a direction opposite to the front glass, wherein the handle is inclined with respect to a vertical plane of the front glass and capable of preventing fingers from sliding outward on the rear surface of the door 1 (see figures 1-3, 5-6, 8 and pages 5-6 of the translation). Bing et al. does not explicitly teach that the handle and/or handle mounting portion is inclined to be thicker toward an outer side of the door. Kim et al. teaches a laundry treatment apparatus (see abstract) and that the thickness of the door may be chosen to determine the strength of the door (see paragraph [0065]). Since Bing et al. and Kim et al. both teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness of the outer side of the door where the handle and/or handle mounting portion is disposed may be made to be thicker so as to increase the strength of the outer portion of the door. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Bing et al. and Kim et al. together teach the limitations of claim 1. Bing et al. also teaches in figures 1-3, 5-6 and 8 and pages 5-6 of the translation that the door 1 includes a door frame having a ring shape, comprising: an outer frame (see frame between 14 and 11) having the front glass mounted to a front surface thereof; and an inner frame 11, 12 coupled to a rear surface of the outer frame and having the handle mounted thereto. 
Regarding claim 7, Bing et al. and Kim et al. together teach the limitations of claim 5. Bing et al. also teaches in figures 2, 5-6 that the handle mounting portion is recessed into an upper side of the rear surface of the inner frame 11, 12.

Claims 3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) in view of Kim et al. (US20110050059) as applied to claim 1 and further in view of Schone (US20110025178).
Regarding claims 3, 11-12, Bing et al. and Kim et al. together teach the limitations of claim 1. Bing et al. does not teach that the handle is made of rubber material. Schone teaches a laundry treating apparatus (see abstract and paragraph [0003]) and that the handle may be constructed of a rubber material (reads on claim 3), have protrusions (reads on claim 11) and/or grooves (reads on claim12) on a rear surface thereof to allow for improved grip (see paragraph [0062]). Since both Bing et al. and Schone teach laundry treating apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the handle in Bing et al. may be made of rubber so as to allow for improved grip, as shown to be known and conventional by Schone.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) in view of Kim et al. (US20110050059) as applied to claim 1 and further in view of Young et al. (US20050138974).
Regarding claim 6, Bing et al. teaches the limitations of claim 5. Bing et al. does not teach a chromium layer on the outer frame. Young et al. teaches a laundry treating apparatus (see abstract) and that a chromium layer may be formed on a front and circumferential surface of the outer frame 72 so as to provide superior appearance and excellent wear-resistance (see paragraphs [0119]-[0121]). Since both Bing et al. and Young et al. teach laundry treatment apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a chromium layer may be formed on the front and circumferential portion of the outer frame so as to provide excellent wear-resistance and superior appearance, as shown to be known and conventional by Young et al.

Claims 9, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) in view of Kim et al. (US20110050059) as applied to claim 1 and further in view of Song et al. (KR20070070780A). 
Regarding claims 9, 13, 15-17, Bing et al. teaches a laundry treating apparatus (see abstract) comprising: a main body having a laundry inlet port at a front surface thereof (see figure 1); a door 1 rotatably coupled to the front surface of the main body to open and close the laundry inlet port; a circular front glass (see flat front portion of door 1 which has flat front and rear portions) at a front surface of the door 1; a handle (see inwards protrusion on upper portion of inner frame 11, 12) installed at an upper portion of the rear surface of the door 1 (reads on claim 17) and inclined toward a rear of the door 1, so as to face in a direction opposite to the front glass, wherein the handle is inclined with respect to a vertical plane of the front glass and capable of preventing fingers from sliding outward on the rear surface of the door 1 (see figures 1-3, 5-6, 8 and pages 5-6 of the translation). Bing et al. does not explicitly teach that the handle is tapered so as to be thicker toward an outer circumferential end of the door. Song et al. teaches a laundry treatment apparatus (see abstract) and that the thickness of the handle may be chosen to determine the strength of the handle (see page 4 of the translation). Since both Bing et al. and Song et al. teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the handle may be outwardly or inwardly tapered so as based on the desired relative strength of the outer portion of the handle to that of the inner portion of the handle (reads on claims 9 and 16). Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Bing et al. does not explicitly teach that the handle is elastically bent. Song et al. teaches in pages 6-8 of the translation and figures 5-9 that the handle 24 may have an end that is spaced apart from the rear surface of the door frame and elastically bent in a direction of pulling the door with a hand being capable of preventing fingers from sliding outward on the rear surface of the door, thereby allowing for improved durability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the handle in the system by Bing et al. may be elastically bent so as to allow for improved durability, as shown to be known and conventional by Song et al. (reads on claim 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711